
	
		II
		109th CONGRESS
		2d Session
		S. 3597
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Schumer (for himself
			 and Mr. Menendez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To increase public access to the Statue of
		  Liberty.
	
	
		1.Public access to the Statue
			 of LibertyNot later than 60
			 days after the date of the enactment of this Act, the Secretary of the Interior
			 shall ensure that all persons who satisfy reasonable and appropriate security
			 measures shall have full access to the public areas of the Statue of Liberty,
			 including the crown and the stairs leading thereto.
		
